PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/206,674
Filing Date: 30 Nov 2018
Appellant(s): Kernwein, Jeffrey, D.



__________________
Christopher R. Carroll
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 12, 2021. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 7, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Argument A: In claims 1 and 18, No Confirmation Of A Lock Command Is Sent From A Switch To A Locomotive In Faubel
In response, the Examiner respectfully disagrees. The Appellant has apparently mischaracterized the art. Faubel definitely teaches this feature. Faubel teaches that an approaching guided vehicle sends a request for reservation of the interlocking track device to lock the switch for use (see at least page 2, lines 18-20). If there is no scheduling overlap, a wireless confirmation message is sent from the switch to the approaching guided vehicle to confirm the request (see at least page 3, lines 16-19, page 5, line 31-page 6, line 2). 

Argument B: In claims 1 and 18, Faubel Only Communicates Reservation Requests, Not Lock Commands. The plain and ordinary meaning of a “command” is not a request, but is an authoritative order. The request in Faubel is not an order to lock a switch, but is an ask for the switch to be locked.
In response, the Examiner respectfully disagrees. It is unclear what an “authoritative order” is in computing or computer communication, especially when such an authoritative order relies upon a confirmation response to determine if the “authoritative order” was performed. Computer communication is different than human interactions. When an individual has authority over another command and request interchangeably when describing the communication of the lock request (see at least paragraphs [0074, 0077, 0085-0087]).
The claimed lock command is essentially a lock request to lock the switch and not necessarily an order or directive since the onboard computer needs to receive a confirmation that the switch is locked before the locomotive traverses the switch. This step of preventing the locomotive from traversing the switch if no lock confirmation is received is also claimed in claim 2. Furthermore, the Appellant’s specification teaches if a lock confirmation isn’t received by a certain distance then the locomotive’s speed reduces to a stop and the on board computer needs to retry the lock request until a confirmation is received before proceeding (see at least paragraphs [0042, 0054-0056]). 
Faubel et al does teach that the approaching guided vehicle requests to lock the interlocking track device and waits for a return confirmation message on whether that request to lock was accepted or not. If it is accepted, the interlocking control system then commands/controls the interlocking track device to lock (see at least pages 3, 5). This teaching meets the scope of the claimed invention. 

Argument C: Independent Claim 10 — Faubel Does Not Describe Issuing A Lock Command From The Locomotive To The Switch
In response, the Examiner respectfully disagrees. No specific argument was noted by the Appellant for claim 10. As noted in the response to Arguments A and B above, Faubel teaches that an approaching guided vehicle sends a request for reservation of the interlocking track device (see at least page 2, lines 18-20). If there is no overlap, wireless confirmation message is sent to the approaching 

Argument D: Dependent Claims 3 And 12 — Faubel Does Not Describe Preventing A Switch Dispatcher From Changing A Position Of The Switch Until Unlocked By A Locomotive. 
	In response, the Examiner respectfully disagrees. Faubel teaches that if another guided vehicle requests usage of the interlocking track device, the request will be rejected if there is some overlap in the time frame of the reservation. Once the guided vehicle passes the interlocking track device its status is changed from locked to released. At that point the requests would be granted (see at least page 8, lines 1-10). Faubel also teaches that a wayside interlocking control system can control the track devices by managing requests to prevent conflicting train movements and ensure train safety (see at least page 1, lines 5-30).

Argument E: Dependent Claims 5 And 14 — Faubel Does Not Describe Transmitting Any Status Of A Switch That Indicates The Switch Is Locked
In response, the Examiner respectfully disagrees. Faubel teaches that an approaching guided vehicle sends a request for reservation of the interlocking track device to lock the switch for use (see at least page 2, lines 18-20). If there is no scheduling overlap, a wireless confirmation message is sent from the switch to the approaching guided vehicle to confirm the request (see at least page 3, lines 16-19, page 5, line 31-page 6, line 2). This teaching of the switch sending a message to the approaching train confirming the lock request (i.e. sending a message stating that the switch is now locked for the approaching train) meets the scope of the claimed invention.

Argument F: Dependent Claims 7 And 16 — Faubel Does Not Describe Any Address Of A Switch Controller
	In response, the Examiner respectfully disagrees. Faubel teaches that the communication device of the interlocking track device wirelessly communicates with a guided vehicle for receiving a request for reservation (for that specific track device) and for sending to the approaching guided vehicle a message configured for confirming or rejecting the request (see at least page 5, line 29-page 6, line 2). Such wireless communication inherently requires device addresses in order to send and receive messages wirelessly. Without addresses the wireless communication would not occur and the invention would be inoperable. Therefore, Faubel inherently teaches this claimed limitation. 

Argument G: Dependent Claims 21 And 22 — Kernwein Does Not Describe Or Suggest (a) A Switch Sending A Signal Indicating The Switch Is Unlocked Or (b) Automatically Braking A Locomotive Responsive To Receiving This Signal
In response, the Examiner respectfully disagrees. As initial matter, there appears to be no clear description in the Appellant’s disclosure that explains the purpose or use of the features of claims 21 and 22. More specifically, there appears to be no clear depiction of a second switch, let alone receiving a signal at the onboard computer from a second switch controller associated with a second switch as claimed. Furthermore, it is unclear why an unsolicited and unexpected signal is being received from a second switch by the locomotive when in the previous steps (in parent claims 1 and 10) the computer on-board the locomotive sends a lock command to a different switch and not a second switch. For examination purpose, the claims were examined as best understood in light of the disclosure. 
Faubel et al does teach that an approaching guided vehicle sends a request for reservation of the interlocking track device (see at least page 2, lines 18-20). If there is no overlap, wireless confirmation message (i.e. status message) is sent to the approaching guided vehicle (see at least page 
Faubel et al teach wherein the switch is a first switch and the switch controller is a first switch controller and a second switch controller associated with a second switch (see at least fig 1), but fails to teach receiving a signal at the computer onboard the locomotive, the signal indicating that the second switch is unlocked; and automatically braking the locomotive responsive to the computer onboard the locomotive receiving the signal from the second switch controller before the locomotive reaches the second switch. 
However, in the same field of endeavor, Kernwein et al teach a switch alignment detection and enforcement system that prevents the train from traversing if a switch’s status signal is not received or detected from a second switch monitoring device (see at least abstract, paragraph [0024]). It would have been obvious to one of ordinary skill in the art to combine Kernwein et al with Faubel because doing so would prevent the train from traversing the switch until it is safe to do so (until the status has been received).











For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RAMSEY REFAI/Primary Examiner, Art Unit 3661                                                                                                                                                                                                        
Conferees:
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.